        Case 2:20-cv-02303-JDP Document 7 Filed 01/22/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DARYL ANTHONY HICKS,                            Case No. 2:20-cv-02303-JDP (PC)
11                       Plaintiff,                   ORDER GRANTING PLAINTIFF’S
                                                      APPLICATION TO PROCEED IN FORMA
12           v.                                       PAUPERIS
13    GOSAI, et al.,                                  ECF No. 2
14                       Defendants.                  SCREENING ORDER THAT PLAINTIFF:
15                                                          (1) FILE AN AMENDED
                                                            COMPLAINT; OR
16
                                                            (2) NOTIFY THE COURT THAT HE
17                                                          WISHES TO STAND BY HIS
                                                            COMPLAINT, SUBJECT TO
18                                                          DISMISSAL OF CLAIMS AND
                                                            DEFENDANTS CONSISTENT WITH
19                                                          THIS ORDER
20                                                    ECF No. 1
21                                                    SIXTY-DAY DEADLINE
22

23          Plaintiff Daryl Anthony Hicks is a state prisoner proceeding without counsel in this civil

24   rights action brought under 42 U.S.C. § 1983. He has brought three separate and unrelated claims

25   in his complaint. First, he alleges that defendant Pendleton violated his due process and First

26   Amendment rights when she searched his cell and destroyed his legal papers. ECF No. 1 at 3.

27   Second, he alleges that defendant Gosai violated his Eighth Amendment rights by sexually

28   assaulting him during a strip search and violated his due process rights by filing false disciplinary
                                                        1
         Case 2:20-cv-02303-JDP Document 7 Filed 01/22/21 Page 2 of 4


 1   charges against him. Id. at 4. Finally, plaintiff alleges that defendant Miller violated his Eighth

 2   Amendment rights by placing him in a cell near a violent inmate. Id. at 5. The violent inmate

 3   eventually attacked and injured plaintiff. Id. These claims cannot proceed together; unrelated

 4   claims against multiple defendants belong in separate suits. See Federal Rule of Civil Procedure

 5   20(a)(2). Plaintiff should file an amended complaint that contains only related claims. If he does

 6   not, I will recommend that parties be dropped as justice requires.

 7          Plaintiff has also filed an application to proceed in forma pauperis, which, together with

 8   his trust fund account statement, makes the required showing and will be granted.1

 9                                    Screening and Pleading Requirements

10          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

11   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

12   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

13   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

14   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

15          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

16   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

17   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

18   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

19   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

20   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not
21   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

22   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

23   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

24   n.2 (9th Cir. 2006) (en banc) (citations omitted).

25          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

26   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it
27

28          1
                Plaintiff will pay the filing fee in accordance with the concurrently filed collection order.
                                                           2
         Case 2:20-cv-02303-JDP Document 7 Filed 01/22/21 Page 3 of 4


 1   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

 2   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

 3   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

 4   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

 5   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

 6                                                  Analysis

 7           As stated above, plaintiff’s complaint contains three unrelated claims that cannot proceed

 8   in a single lawsuit. Whether defendant Pendleton violated his First Amendment right to access

 9   the courts during a cell search has no relation to whether defendant Gosai sexually assaulted him

10   during a strip search. And neither of the foregoing claims are related to the claim that defendant

11   Miller failed to protect plaintiff from another inmate. Plaintiff, as the master of his complaint,

12   should decide which of his three unrelated claims should proceed in this suit. Misjoinder of

13   parties is not grounds for dismissal of a suit, however. Fed. R. Civ. P. 21. If plaintiff chooses not

14   to select a claim by way of an amended complaint, I may drop parties as justice requires so that

15   this suit may proceed. Id.

16           Should plaintiff choose to amend the complaint, the amended complaint should be brief,

17   Fed. R. Civ. P. 8(a), but must state what actions each named defendant took that deprived plaintiff

18   of constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams, 297 F.3d

19   930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a claim to

20   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
21   Plaintiff must allege that each defendant personally participated in the deprivation of his rights.

22   See Jones, 297 F.3d at 934. Plaintiff should note that a short, concise statement in which the

23   allegations are ordered chronologically will help the court identify his claims. Plaintiff should

24   describe how each defendant wronged him, the circumstances surrounding each of the claimed

25   violations, and any harm he suffered.

26           If plaintiff decides to file an amended complaint, the amended complaint will supersede
27   the current complaint. See Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en

28   banc). This means that the amended complaint must be complete on its face without reference to
                                                         3
        Case 2:20-cv-02303-JDP Document 7 Filed 01/22/21 Page 4 of 4


 1   the prior pleading. See E.D. Cal. Local Rule 220. Once an amended complaint is filed, the

 2   current complaint no longer serves any function. Therefore, in an amended complaint, as in an

 3   original complaint, plaintiff must assert each claim and allege each defendant’s involvement in

 4   sufficient detail. The amended complaint should be titled “Amended Complaint” and refer to the

 5   appropriate case number.

 6            Accordingly, it is ORDERED that:

 7            1. Plaintiff’s application to proceed in forma pauperis, ECF No. 2, is granted.

 8            2. Within sixty days from the service of this order, plaintiff must either file an

 9   Amended Complaint or advise the court he wishes stand by his current complaint.

10            3. Failure to comply with this order may result in the dismissal of this action.

11            4. The clerk’s office is directed to send plaintiff a complaint form.

12
     IT IS SO ORDERED.
13

14
     Dated:      January 21, 2021
15                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
